Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed. 
Nakai et al. (US 2020/0064498, hereinafter Nakai) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Nakai fails to teach or suggest “… a second integrated circuit located along a first side of the second tile, the first side of the second portion an outward-facing surface of the at least one module and distal to the first portion; and a first cable coupled to the first integrated circuit of the first tile and extending through the central slit of the at least one detector module” in combination with all other limitations recited in claim 1.
Independent claims 9 and 18 recite similarly allowed limitations. 
Dependent claims 2-8, 10-17, 19, and 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakai is the most relevant prior art of record but fails to anticipate or render obvious the aforementioned limitations as claimed.
Nakai discloses, The X-ray diaphragm 17 is constituted by lead strips, etc., and adapted to limit the emission range of the X-rays having passed through the wedge 16. The X-ray diaphragm 17 forms a slit using the combination of the multiple lead strips, etc. The X-ray diaphragm 17 may be called a collimator (par [0041]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696